  Case: 1:17-cv-00754-TSB Doc #: 129 Filed: 08/26/21 Page: 1 of 2 PAGEID #: 3842




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 SARA HAWES                                  :       Case No. 1:17-cv-00754
                                             :
          Plaintiff,                         :       Judge Timothy S. Black
                                             :
 vs.                                         :
                                             :
 MACY’S WEST STORES, INC.,                   :
                                             :
          Defendant.                         :
                                             :

 ORDER TEMPORARILY GRANTING MOTION (DOC. 125) FOR LEAVE TO
   FILE UNDER SEAL AND REMOVE PUBLIC RECORD DOCUMENTS

       This civil action is before the Court on parties’ joint motion to file documents

under a temporary seal (Doc. 125) pursuant to the protective order in this case. (Doc. 71)

and to remove records incorrectly filed publicly on the docket by Plaintiffs.

       In order to seal court records, a district court must set forth specific findings and

conclusions which justify filing documents under seal. See Shane Grp. Inc. v. Blue Cross

Blue Shield, 825 F.3d 299, 306 (6th Cir. 2016). The Court cannot make such a finding at

this time, thus the Court TEMPORARILY GRANTS Plaintiff leave to file the materials

described in the motion (Doc. 125) under seal. See Local Rule 5.2.1. Pursuant to the

protective order, any party seeking to maintain the seal will submit a written motion to

restrict public access within 14 days of the date of this order. (See Doc. 71 , Section 8(d)).

Any opposition to the motion shall be filed within 14 days of the filing of the written

motion.
  Case: 1:17-cv-00754-TSB Doc #: 129 Filed: 08/26/21 Page: 2 of 2 PAGEID #: 3843




        The Court also GRANTS the parties’ request to remove documents mistakenly

filed on the public docket so they may be re-filed under the temporary seal. Accordingly,

Doc 124-3, Doc. 124-4, and Doc 124-5 are STRICKEN.

        IT IS SO ORDERED.

Date:    8/26/2021                                        s/Timothy S. Black
                                                        Timothy S. Black
                                                        United States District Judge
